United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 99-2784
                                  ___________

Larry A. Eaton,                            *
                                           *
              Appellant,                   *
                                           * Appeal from the United States
       v.                                  * District Court for the
                                           * District of South Dakota.
Robert Dooley, Warden, Springfield         *
State Prison, individually and in his      *      [UNPUBLISHED]
official capacity; Darrel Sylkhuis,        *
Colonel, individually and in his official *
capacity; Michael Muller, Unit             *
Manager, individually and in his           *
official capacity; Lee Kaufenberg,         *
Guard, individually and in his official    *
capacity; William Janklow, Governor        *
of the State of South Dakota; Jeff         *
Bloomberg, Secretary, South Dakota         *
Department of Corrections; Douglas         *
Weber, Warden, South Dakota State          *
Penitentiary,                              *
                                           *
              Appellees.                   *
                                      ___________

                         Submitted: August 4, 2000
                             Filed: August 9, 2000
                                 ___________

Before McMILLIAN, BOWMAN, and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                         ___________
PER CURIAM.

       Larry A. Eaton, a South Dakota inmate, brought this 42 U.S.C. § 1983 suit
alleging claims for (1) denial of access to the courts based on closure of his prison’s
law library in favor of providing contract attorneys to assist inmates with their legal
needs, and (2) retaliation based on his having filed lawsuits both for himself and for
other inmates. He now appeals the District Court’s1 adverse grant of summary
judgment. Having carefully reviewed the record and the parties’ briefs, see Rouse v.
Benson, 193 F.3d 936, 939 (8th Cir. 1999) (standard of review), we affirm.

       We agree with the District Court that defendants were entitled to qualified
immunity from damages in their individual capacities, as it was objectively reasonable
for defendants to institute and implement a new inmate legal-assistance program. See
Lewis v. Casey, 518 U.S. 343, 352-53 (1996) (envisioning that experimental inmate
legal program would remain in place until an inmate could show nonfrivolous legal
claim had been frustrated); Walden v. Carmack, 156 F.3d 861, 869 (8th Cir. 1998) (in
determining whether qualified immunity applies, objective reasonableness of
defendants’ actions must be assessed in light of clearly established law when action
occurred).

       As to the official-capacity claims, we also agree with the Court that Eaton failed
to establish that his own lawsuits were dismissed because of the challenged legal
services. See Klinger v. Department of Corrections, 107 F.3d 609, 617 (8th Cir. 1997)
(based on principles of standing, inmate must prove actual injury to prevail); Hamm v.
Groose, 15 F.3d 110, 112 (8th Cir. 1994) (inmate cannot bring denial-of-access claim
on behalf of another inmate who is able to bring such claim in his own name). Further,
we find Eaton’s retaliation claim based on his jailhouse lawyering fails, because


      1
        The Honorable Lawrence L. Piersol, Chief Judge, United States District Court
for the District of South Dakota.
                                           -2-
inmates have no constitutional right to assist other inmates in filing lawsuits. See
Rouse, 193 F.3d at 941. As to his claim that he was transferred and his property was
confiscated in retaliation for filing his own lawsuits, Eaton did not show that the
transfer would not have occurred but for the lawsuits, see id. at 940; a pre-transfer
hearing was not required, see Freitas v. Ault, 109 F.3d 1335, 1337-38 (8th Cir. 1997);
and Eaton’s property was confiscated because it violated prison policies based on
space limitations and security, see Herlein v. Higgins, 172 F.3d 1089, 1090 (8th Cir.
1999) (prison policies survive constitutional challenge if reasonably related to
legitimate penological interest).

      We also deny Eaton’s post-appeal motion.

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -3-